DETAILED ACTION

	Claims 1 – 20, which are currently pending, are fully considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 2, 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
s 1 – 5, 8, and 19 - 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Susumu Serita et al. (U.S. Patent Publication 20140331338) in view of Ashish Mathew (U.S. Patent Publication 20180314731).

With respect to claim 1, Serita teaches:
a first memory that stores a first search index generated for confidential information included in document data (see paragraphs [0014] and [0072], where confidential data is stored in an index).
Serita does not explicitly disclose: a second memory that stores a second search index generated for non-confidential information other than the confidential information; a third memory that stores the document data including the confidential information concealed therewithin; or a controller that searches the document data by switching between the first search index and the second search index depending on a right of a user, and outputs a search result as claimed.
However, Mathew teaches:
a second memory that stores a second search index generated for non-confidential information other than the confidential information (see Fig. 2 and Fig. 16,  206, where an index is generated for forwarded data, also see paragraph [0264], where an index may be assigned if information is confidential in nature, as an example or non - confidential); 
a third memory that stores the document data including the confidential information concealed therewithin (see Fig. 2, 208, data store on the far right, which stores document data); and 
a controller that searches the document data by switching between the first search index and the second search index depending on a right of a user, and outputs a search result (see paragraphs [0320] and [0322], where information is obtained depending on the index searched, which depends on rights granted). 
It would be obvious to one of ordinary skill in the art to modify the teachings of Serita with the teachings of Mathew in order to authorize access from a query using an index (Mathew, paragraph [0015]).

With respect to claims 2 and 3, Matthew teaches:
Wherein the controller searches the document data using the first search index for a user having a special right, and searches the document data using the second search index for a user having no special right (see paragraphs [0320] and [0322], where information is obtained depending on the index searched, which depends on rights granted).

With respect to claims 4 and 5, Serita teaches:
Wherein the first search index is generated from a character string of the confidential information (see paragraph [0066]).

With respect to claim 8, Serita teaches:
Wherein the second search index is generated from a character string of the document data including the confidential information (see paragraph [0066]).

With respect to claim 19, Serita teaches:
a document management apparatus that receives document data from the document processing apparatus, the document management apparatus including a first memory that stores a first search index generated for confidential information included in document data (see paragraphs [0014] and [0072], where confidential data is stored in an index).
Serita does not explicitly disclose: a second memory that stores a second search index generated for non-confidential information other than the confidential information; a third memory that stores the document data including the confidential information concealed therewithin; or a controller that searches the document data by switching between the first search index and the second search index depending on a right of a user, and outputs a search result as claimed.
However, Mathew teaches:
a second memory that stores a second search index generated for non-confidential information other than the confidential information (see Fig. 2 and Fig. 16,  206, where an index is generated for forwarded data, also see paragraph [0264], where an index may be assigned if information is confidential in nature, as an example or non - confidential); 
a third memory that stores the document data including the confidential information concealed therewithin (see Fig. 2, 208, data store on the far right, which stores document data); and 
a controller that searches the document data by switching between the first search index and the second search index depending on a right of a user, and outputs a search result (see paragraphs [0320] and [0322], where information is obtained depending on the index searched, which depends on rights granted);
a terminal that transmits a search condition to the document management apparatus and receives the search result from the document management apparatus (see paragraph [0107], where a search result is received from the document management apparatus in response to a query). 
It would be obvious to one of ordinary skill in the art to modify the teachings of Serita with the teachings of Mathew in order to authorize access from a query using an index (Mathew, paragraph [0015]).

With respect to claim 20, Serita teaches:
generating a first search index for confidential information included in document data (see paragraphs [0014] and [0072], where confidential data is stored in an index);

Serita does not explicitly disclose: a second memory that stores a second search index generated for non-confidential information other than the confidential information; a third memory that stores the document data including the confidential information concealed therewithin; or a controller that searches the document data by switching between the first search index and the second search index depending on a right of a user, and outputs a search result as claimed.
However, Mathew teaches:
generating a second search index for non – confidential information other than the confidential information (see Fig. 2 and Fig. 16,  206, where an index is generated for forwarded data, also see paragraph [0264], where an index may be assigned if information is confidential in nature, as an example or non - confidential); 
storing on a second memory the second search index generated (see Fig. 2, 206, index in the middle);
concealing the confidential information in the document data (see [0126], where confidential data is concealed);
storing on a third memory the document data including the concealed confidential information (see Fig. 2, 208, data store on the far right, which stores document data); and 
searching the document data on a per right basis of a user by switching between the first search index and the second search index (see paragraphs [0320] and [0322], where information is obtained depending on the index searched, which depends on rights granted);
outputting a search result (see paragraph [0107], where a search result is received from the document management apparatus in response to a query). 
It would be obvious to one of ordinary skill in the art to modify the teachings of Serita with the teachings of Mathew in order to authorize access from a query using an index (Mathew, paragraph [0015]).

Allowable Subject Matter
Claims 6 – 7 and 9 - 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/ALEXANDRIA Y BROMELL/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        March 15, 2021